DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 20 is objected to because it depends from itself. Claim 20 is being further examined as though it depends from claim 19. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosobrodov et al. (US 5,520,444)

With respect to claim 11, Kosobrodov discloses a tool bit for use with a blade assembly of a grading machine, the tool bit comprising:
a shank portion (including 3) including a shank cylindrical configuration defining a longitudinal axis, a radial direction, and a circumferential direction; and
a working portion (including 1) including a working portion cylindrical configuration that is concentric with the shank portion and a flat bottom surface (of 1, adjacent 2), the working portion defining a longitudinal length;
wherein the working portion cylindrical configuration constitutes a single cylindrical surface that extends longitudinally from adjacent the shank portion toward the flat bottom surface the majority of the longitudinal length of the working portion (see Figs. 2, 3a, 5), the flat bottom surface lacking an aperture (see Figs. 2, 3a, 3b, 3c, 3e).

With respect to claim 12, Kosobrodov discloses the shank portion (including 3), which is configured to be attached to the blade assembly in rotatably fixed manner, as it has a large surface as seen in Figs. 2, 3a, and 5, which allows for rotatably fixed attachment means commonly known in the art, such as welding and clamping. Additionally, Kosobrodov shows the single cylindrical surface lacking an aperture (see Fig. 2; said surface capable of being considered to terminate at 2).

With respect to claim 13, Kosobrodov discloses the shank portion (including 3) defining a first diameter and the working portion (including 1) defining a second diameter that is greater than the first diameter.

With respect to claim 17, Kosobrodov discloses a plate (including 2 or that as shown in Fig. 5) that is attached to the working portion (including 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kosobrodov.

With respect to claim 15, Kosobrodov discloses the tool bit regarding claim 13, above. Kosobrodov does not explicitly state ranges of lengths and diameters of the tool bit. However, it would have been obvious to optimize the useful ranges of the length and diameters of the tool bit of Kosobrodov, as it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kosobrodov in view of Ward (US 2,305,653).

With respect to claim 14, Kosobrodov teaches the tool bit regarding claim 13, above. Kosobrodov does not explicitly disclose the shank portion defining two flat surfaces and a cross-hole extending radially thru the shank portion and the two flat surfaces. Ward discloses a tool bit having a work portion (including 20) and a shank portion (including 22), wherein the shank portion defines two flat surfaces, the two flat surfaces defining a cross-hole extending radially thru the shank portion (see Figs. 1, 2).
Kosobrodov and Ward are analogous because they both disclose tool bits for grading machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool bit of Kosobrodov with the attachment means as taught by Ward in order to firmly hold the tool bits while also allowing for them to be detached and replaced.

With respect to claim 16, neither Kosobrodov nor Ward explicitly discloses the axial spacing of the two flat surfaces away from the working portion being in the range of 15 to 40 mm. However, it would have been obvious to optimize the useful range of said axial spacing of the above combination, as it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kosobrodov in view of Fader et al. (WO 2012/018295) and further view of Ward.

With respect to claim 1, Kosobrodov discloses the tool bit regarding claim 11, as set forth above. Kosobrodov does not explicitly disclose an adapter board and a plurality of tool bits configured to be attached to the adapter board. Fader discloses a blade assembly for use with a grading machine, the blade assembly comprising:
an adapter board (302) defining an upper adapter board attachment portion, terminating in an upper adapter board free end, and a lower tool bit attachment portion, terminating in a lower adapter board free end, the lower tool bit attachment portion defining a width; and
a plurality of tool bits (200) configured to be attached to the adapter board.
Kosobrodov and Fader are analogous because they both disclose tool bits for blade assemblies of grading machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Kosobrodov with the blade assembly means as taught by Fader in order to use the device of Kosobrodov for road planing.

Neither Kosobrodov nor Fader explicitly discloses the shank portion defining two flat surfaces and a cross-hole extending radially thru the shank portion and the two flat surfaces. Ward discloses a tool bit having a work portion (including 20) and a shank portion (including 22), wherein the shank portion defines two flat surfaces, the two flat surfaces defining a cross-hole extending radially thru the shank portion (see Figs. 1, 2).
Kosobrodov, Fader, and Ward are analogous because they all disclose tool bits for grading machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the attachment means as taught by Ward in order to firmly hold the tool bits while also allowing for them to be detached and replaced.

With respect to claim 2, Fader discloses the lower tool bit attachment portion of the adapter board (302) defining a plurality of cylindrical thru-bores and the shank portion (204) of the tool bit includes a cylindrical configuration defining a circumferential direction and a radial direction, the shank portion being configured to fit within one of the plurality of cylindrical thru-bores and extend completely through the lower tool bit attachment portion (see Fig. 14), the shank portion being fixed relative to the lower tool bit attachment portion of the adapter board.

With respect to claim 3, Kosobrodov discloses the shank portion (including 4) defining a first diameter and the working portion (including 2) defining a second diameter that is greater than the first diameter.

With respect to claims 5 and 9, neither Kosobrodov, Fader, nor Ward explicitly states ranges of lengths and diameters of the tool bit. However, it would have been obvious to optimize the useful ranges of the length and diameters of the tool bit, as it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 6, Ward discloses the two flat surfaces (of 22) being spaced axially away from the working portion a predetermined amount (see Figs. 1, 2).

With respect to claim 7, neither Kosobrodov, Fader, nor Ward explicitly discloses the axial spacing of the two flat surfaces away from the working portion being in the range of 15 to 40 mm. However, it would have been obvious to optimize the useful range of said axial spacing of the above combination, as it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 8, Kosobrodov discloses the working portion (including 2) being concentric with the shank portion (including 4).

With respect to claim 10, Kosobrodov discloses the working portion (including 2) defining an aperture configured to receive an insert to improve wear life (seen in Fig. 1).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fader in view of Ward.

With respect to claim 19, Fader discloses a tool bit for use with a blade assembly of a grading machine, the tool bit comprising:
a shank portion (204) including a cylindrical configuration defining a longitudinal axis, a free end, a radial direction, and a circumferential direction; and
a working portion (202) including a cylindrical configuration that is concentric with the shank portion (see Figs. 7, 8) and a flat bottom surface (flat surface of working portion to which 208 is attached; see f0042), and the shank portion is unitary with the working portion (as they are shown as single piece).
Additionally, regarding the shank portion being “unitary with working portion” as set forth in claim19, it is within routine skill in the art to unite pieces to make them integral by such means as fastening and welding.

Fader does not explicitly disclose the shank portion defining two flat surfaces, wherein the two flat surfaces at least partially define a cross-hole extending radially thru the shank portion. Ward discloses a tool bit for use with a grading machine, the tool bit comprising:
a shank portion (including 22) including a cylindrical configuration defining a longitudinal axis, a radial direction, and a circumferential direction; and a working portion (including 20) having a flat bottom surface;
wherein the shank portion defines two flat surfaces, the two flat surfaces defining a cross-hole extending radially thru the shank portion (see Figs. 1, 2).
Fader and Ward are analogous because they both disclose tool bits having shank portions and working portions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool bit of Fader with the flat surfaces and hole as taught by Ward in order to facilitate self-retention of the shank.

With respect to claim 20, Fader discloses the working portion defining an aperture (seat) with an insert (208) in the aperture that is flush with the bottom surface.


Allowable Subject Matter
Claim 21 is allowed. Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
In the arguments filed 10/27/2021, Applicant's argument regarding "wear buttons" having specific meaning in the art (having structure that is more than merely a plate or another plate) and against the combinations including Kosobrodov and de Sousa are persuasive, and claim 21 is allowed and claim 18 is objected to, as indicated above.

Applicant's further arguments filed 10/27/2021 have been fully considered but they are not persuasive.

As previously argued in the Remarks of 7/26/2021 (see labeled p. 12), Applicant again argues: "... none of the prior art including Kosobrodov discloses a plate and a wear button as shown below in FIG. 10 as originally filed (no new matter has been added), and now recited in claims 17 and 18 as previously amended, and in new claim 21." (See Remarks of 10/27/2021, labeled p. 9.)
As previously responded in the Non-Final Rejection of 9/7/2021 (see labeled p. 13), in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In further response, Applicant argues: "On page 13 of the Office Action, the Office relies on In re Keller and In re Merk to stand for the proposition that arguments against the reference individually to show non-obviousness is not appropriate when the rejection is based on a combination of references. However, this only means that every reference must lack the feature in question. Otherwise, the all elements set forth by the U.S. Supreme Court in KSR above would be rendered meaningless. Obviously, KSR takes precedence over these other cases, proving that it is the responsibility of the Office, not the Applicant to show the features are known in the prior art. Thus, if the Office only shows one reference has a feature, it is only necessary for the Applicant to show that particular reference lacks that feature in order to overcome an obviousness rejection." (See Remarks of 10/27/2021, labeled p. 10-11, emphasis Applicant's.)
Applicant's argument is unpersuasive because Kosobrodov was not relied on for showing both a plate and a wear button. Claims 18 and 21 which include a wear button were rejected under 35 U.S.C. 103 as being unpatentable over combinations of references including de Sousa, and as previously stated, one cannot show nonobviousness by attacking references individually (i.e. Kosobrodov) where the rejections are based on combinations of references (i.e. those including de Sousa). Thus, the premise in Applicant's conclusion (i.e. "if the Office only shows one reference has a feature") regarding Kosobrodov is unsubstantiated, and the conditional falls apart.

As previously argued in the Remarks of 7/26/2021 (see labeled p. 12-13), Applicant again argues: "The Office insists that Kosobrodov does not show an aperture on the bottom surface, but as shown above, the aperture extends both to the bottom surface (which is not flat as recited in claim 11), and the cylindrical surface. The Office also insists that the other figures of Kosobrodov lack such an aperture, but this is not the case. The Applicant therefore traverses this continuous misrepresentation of the prior art. Note, the Applicant has amended claim 12 to also recite that the aperture does not extend to the cylindrical surface, making it allowable for yet another reason." (See Remarks of 10/27/2021, labeled p. 10.)
As similarly responded in the Non-Final Rejection of 9/7/2021 (see labeled p. 14), Applicant's argument is unpersuasive because it relies on a specific embodiment and interpretation of Kosobrodov and fails to consider the entirety of the reference as cited. As noted in the Final Rejection of 5/14/2021 and the Non-Final Rejection of 9/7/2021, Figs. 2, 3a, 3b, 3c, and 3e of Kosobrodov all show embodiments wherein the flat bottom surface (of element 1) lacks an aperture. Additionally, it is noted that claim 12 has not presently been amended.

Further, Applicant argues: " The Office continues on page 14 of Kosobrodov to say that other embodiments of Kosobrodov teach the recited structure of claim 11 such as FIGS. 2, 3a, 3b, 3c, etc. However, these figures all have an aperture on the bottom and side surfaces and indicated below, making the Office’s contention meaningless in terms of the ultimate patentability of claim 11, etc. See below portions of Kosobrodov that support this conclusion. " (See Remarks of 10/27/2021, labeled p. 11.)
Applicant's argument is unpersuasive because the claim language is broad enough such that Kosobrodov teaches the claimed "continuous cylindrical surface" or "single cylindrical surface" of element 1 and a first embodiment wherein the "flat bottom surface" is the circular flat bottom surface of element 1 (as in Figs. 2, 3a, 3b, 3c, 3e) and a second embodiment wherein the "flat bottom surface" is the annular flat bottom surface of element 1, upon which element 2 is mounted (as in Figs. 2, 3a, 3b, 3c, 3d, 3e). The apertures alleged by Applicant (see Remarks of 10/27/2021, labeled pp. 12-13) are between elements 1 and 2 of Kosobrodov and are not germane to the above interpretations regarding the surfaces of element 1.
Additionally regarding the second embodiment above, it is noted that neither the "continuous cylindrical surface" (of claim 1) nor "single cylindrical surface" (of claim 11) extends to (i.e. contacts) the flat bottom surface. Claim 1 recites that the continuous cylindrical surface "extends longitudinally between the shank portion and the flat bottom surface..." Claim 11 recites that the single cylindrical surface "extends longitudinally from adjacent the shank portion toward the flat bottom surface..."

Regarding Applicant's arguments against Ward, de Sousa, and Halford, again one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding claims 1-3 and 5-10, Applicant states: "D. Claims 1-3, and 5-10 are rejected under 35 U.S.C. 103 as being allegedly obvious over Kosobrodov in view of Fader et al (WO 2012/018295)." Then Applicant argues: "Neither Kosobrodov (see below) nor Fader (see further below) disclose two flat surfaces with a cross-hole passing through them to allow a pin to be inserted for attachment to a work implement." (See Remarks of 10/27/2021, labeled p. 17.)
Applicant's above statement is incorrect as claims 1-3 and 5-10 were rejected over Kosobrodov in view of Fader and further in view of Ward. (See Non-Final Rejection of 9/7/2021, labeled pp. 7-9.) Applicant's argument is unpersuasive because it fails to account for the teachings of Ward set forth. The Remarks of 2/8/2021 and the Remarks of 7/26/2021 both included this same deficient argument.

Applicant's argument that changing the retainer mechanism in Fader or Ward would change the principle of operation is unpersuasive because both would continue to operate in the same principle. Applicant’s argument is unsupported by fact. Nothing would change in the basic principle under which the primary reference construction was designed to operate.

In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/3/25/22